Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-15 set forth in the preliminary amendment submitted 4/09/2021 form the basis of the present examination.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0034] recites, “an excitation coil 4”
 Paragraph [0036] recites, “The actuation signal of the excitation coil 1” and Paragraph [0037] recites, “the actuation of the excitation coil 1”.
Again Paragraph [0039] recites, “an actuation signal source 1 of the excitation coil”.
.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “receiver device has a functional core which is surrounded by at least one receiving coil and a return core”. Figure 3 shows receiving coil 5 and 6, Figure 4 shows functional core 76 and Figure 6 shows return core 77. However any of the figures does not show the claim limitation that “the receiver device has a functional core which is surrounded by at least one receiving coil and a return core”. Therefore, the limitation “receiver device has a functional core which is surrounded by at least one receiving coil and a return core” in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schillinger et al. (Hereinafter “Schillinger”) in the US Patent Application Publication Number US 20150316395 A1.


Regarding claim 1, Schillinger teaches a displacement sensor for sensing a distance (A sensor for detecting a position of an encoder element, to a method for producing the sensor Paragraph [0002] Line 1-3; FIG. 2, which shows the position sensor 4 shown in FIG. 1; Paragraph [0046] Line 1-2), comprising: 
an excitation coil (Primary coil as the excitation coil) (In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84; Paragraph [0059] Line 1-4) for exciting an electromagnetic alternating field (During operation of the transducer, an electrical AC voltage signal is applied to the primary coil, for example, which AC voltage signal should induce an identical output signal in the physically identical secondary coils via the magnetic core 76; Paragraph [0060] Line 1-5), and 
a receiver device [48]+[60] (receiver device comprises transducer has the functional core 76 and the shielding plate 60) (The transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; a magnetic core 76 is arranged in the leadframe 72, said magnetic core later being provided for transmission of a magnetic field between coils; Paragraph [0054] Line 1-3; A shielding plate 60 can be arranged between the circuit 38 and the transducer 48, said shielding plate shielding electromagnetic fields between the circuit 38 and the transducer 48; Paragraph [0048] Line 3-6) for inductively receiving the electromagnetic alternating field [50] (During operation of the transducer, an electrical AC voltage signal is applied to the primary coil, for example, which AC voltage signal should induce an identical output signal in the physically identical secondary coils via the magnetic core 76; Paragraph [0060] Line 1-5) and for outputting an output signal which is dependent on the received electromagnetic alternating field (The circuit 38 of the position sensor comprises a transducer Paragraph [0047] Line 1-6), 
wherein the receiver device [48+60] has a functional core [76] in Figure 6 (Magnetic core 76 as the function core) (Then, a magnetic core 76 is arranged in the leadframe 72, said magnetic core later being provided for transmission of a magnetic field between coils; Paragraph [0054] Line 1-3) which is surrounded by at least one receiving coil [secondary coil] (the magnetic core 76 into two outer winding regions 82 and an inner winding region 84; Paragraph [0057] Line 3-4; In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; Therefore the functional core 76 has the outer winding region 82 and the secondary coil as the receiving coil surrounds the outer winding region 82 of the functional core 76), and 
a return core [60] (shielding plate 60 as the return core as it shields the transducer 48 where the functional core 76 is place), wherein the return core [60] is designed to shield the functional core [76] from an external electromagnetic field (a shielding plate 60 can be arranged between the circuit 38 and the transducer 48, said shielding plate shielding electromagnetic fields between the circuit 38 and the transducer 48 (functional core 76 is arranged in the transducer 48 shown in Figure 6) and thus avoiding an influence of the circuit 38 on the transducer 48; Paragraph [0048] Line 3-7), and wherein the receiver device has a housing [64] with a cavity (The space in the housing 64 where the return core 60 is placed is the ) in which the return core [60] is arranged (the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48. In this way, the protective compound 64 cannot only ensure a mechanical stability between the wiring carrier 42 and the transducer 48, but an interior of the position sensor 4 with the circuit 38 is also effectively protected from contamination. In this case, this interior can particularly preferably likewise be filled with the protective compound 64; Paragraph [0049] Line 1-11; Protective compound as the housing as it holds the transducer 48 and the receiver device and the return core 60 is arranged in the housing 64 shown in Figure 2).

Regarding claim 2, Schillinger teaches a displacement sensor, wherein 
at least one holding element [62] (form fitting connection 62 as the holding element as it holds the return core 60 between the transducer 48 and wiring carrier 42) (the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6) for holding the return core [60] is arranged in the cavity or on a cover of the cavity, the return core [60] being fastened to said holding element [62] at a distance from one or more walls of the cavity (Figure 2 shows that shielding plate 60 is fixed on the inner and upper side of the transducer 48 and opposite to the wiring carrier 42 and the return core [60] being fastened to said holding element [62] at a distance from one or more walls of the cavity of the housing 64).

Regarding claim 3, Schillinger teaches a displacement sensor, wherein 
the housing [64] (Protective compound 64 as the housing as it houses the sensor) is formed by an injection molding compound which lies against the functional core [76] and envelops the latter (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  [76] (which is placed inside the transducer 48 in Figure 6 and transducer 48 and protective compound 64 is shown in Figure 2) and envelops the latter).

Regarding claim 4, Schillinger teaches a displacement sensor, wherein 
the injection molding compound comprises a thermosetting material [78] (the coil former can be applied directly to the magnetic core, for example by encapsulation by injection molding with a thermosetting plastic without any inputs of mechanical stresses on the mechanical core and therefore falsifications of the measurement result by the transformer occurring; Paragraph [0019] Line 5-9; The lead frame 72 is enveloped with the magnetic core 76 by a transducer protective compound 78. This transducer protective compound 78 in the present embodiment consists of a thermosetting plastic, which has a substantially identical coefficient of thermal expansion to the magnetic core 76, which can be produced from iron, for example; Paragraph [0056] Line 2-7).
Regarding claim 7, Schillinger teaches a displacement sensor, wherein 
the displacement sensor [4] is designed to use an inductive coupling between the excitation coil (Primary coil) and the receiver device [48+60] to sense the distance covered by an encoder (a sensor for detecting a position of an encoder element, which outputs a physical variable which is dependent on the position, comprises a transducer for converting the physical variable into an electrical encoder signal; Paragraph [0005] Line 1-6; displacement sensor determine the position of the encoder therefore it senses the distance covered by the encoder), wherein the encoder influences the inductive coupling depending on the distance by local magnetic saturation of the functional core [76] (If the sensor magnet 37 of the slide 36 now approaches one of the two secondary coils, it drives the magnetic core 76 into saturation. This results in a changed transmission behavior of the electrical AC voltage signal between the primary coil and the corresponding secondary coil, to which the sensor magnet 37 has got closer, which can be evaluated via the sensor circuit in a manner known to a person skilled in the art. In this way, the position of the sensor magnet 37 can be detected via the transducer 48; Paragraph [0061] Line 1-9; Therefore the encoder influences the inductive coupling depending on the distance by local magnetic saturation of the functional core [76]).

Regarding claim 8, Schillinger teaches a displacement sensor, further comprising 
a circuit [38] on a wiring carrier [42] (The sensor circuit 38 is formed from a plurality of conductor tracks on a wiring carrier 42, such as a leadframe, a printed circuit board or another substrate; Paragraph [0045] Line 9-13) for receiving the output signal from the receiver device [48+[60] (In order to produce the transducer 48, which is to be in the form of an LIPS, a leadframe 72 with contact legs 74 is punched out for the first production state, said leadframe Paragraph [0053] Line 1-7; The circuit 38 of the position sensor comprises a transducer 48, which in the present embodiment is in the form of a linear inductive position sensor (LIPS). The transducer 48 detects a magnetic field 50 of the sensor magnet 37 and thereupon outputs an electrical sensor signal (not denoted) to the circuit 38 on the basis of this magnetic field; Paragraph [0047] Line 1-6).

Regarding claim 9, Schillinger teaches a method for producing a displacement sensor (A sensor for detecting a position of an encoder element, to a method for producing the sensor and to a method for producing a transformer; Paragraph [0002] Line 1-3; FIG. 2, which shows the position sensor 4 shown in FIG. 1; Paragraph [0046] Line 1-2), comprising: 
providing the functional core [76] ((Magnetic core 76 as the function core) (Then, a magnetic core 76 is arranged in the leadframe 72, said magnetic core later being provided for transmission of a magnetic field between coils; Paragraph [0054] Line 1-3) and the return core [60] (a shielding plate 60 can be arranged between the circuit 38 and the transducer 48, said shielding plate shielding electromagnetic fields between the circuit 38 and the transducer 48 (functional core 76 is arranged in the transducer 48 shown in Figure 6) and thus avoiding an influence of the circuit 38 on the transducer 48; Paragraph [0048] Line 3-7), 
enveloping the functional core [76] with the housing [64] (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  [76] envelops the functional core 76), 
winding the excitation coil and the receiving coil around that part of the housing [64] which contains the functional core [76] (In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; the excitation coil and the receiving coil around that part of the housing [64] which contains the functional core [76]), 
introducing the cavity into the housing [64] (Figure 2 shows the cavity in the housing 64) outside that part of the housing around which the excitation coil and the receiving coil are wound (In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; Therefore the coils are outside the functional core and outside that part of the housing around which the excitation coil and the receiving coil are wound), and 
inserting the return core [60] (shielding plate 60 as the return core) into the cavity of the housing [64] (the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48. In this way, the protective compound 64 cannot only ensure a mechanical stability between the wiring carrier 42 and the transducer 48, but an interior of the position sensor 4 with the circuit 38 is also effectively protected from contamination. In this case, this interior can particularly preferably likewise be filled with the protective compound 64; Paragraph [0049] Line 1-11; Protective compound as the housing as it holds the transducer 48 and the receiver device and the return core 60 is arranged in the cavity of the housing 64 shown in Figure 2).

Regarding claim 10, Schillinger teaches a method, wherein 
the housing [64] (Protective compound 64 as the housing as it houses the sensor) is formed by injection molding or transfer molding wherein the cavity is introduced into the housing by means of a molding tool (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  [76] (which is placed inside the transducer 48 in Figure 6 and transducer 48 and protective compound 64 is shown in Figure 2) and the cavity is introduced into the housing 64 by means of a molding tool).

Regarding claim 11, Schillinger teaches a method, 
further comprising overmolding the functional core [76] at least partially with a protective compound [64] to form the housing [64] (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; the functional core (76) overmolding at least partially with a protective compound [64] to form the housing [64]).

Regarding claim 12, Schillinger teaches a method, further comprising 
connecting the receiving coil (secondary coil) to electrical connections for outputting the output signal (During operation of the transducer, an electrical AC voltage signal is applied to the primary coil, for example, which AC voltage signal should induce an identical output signal in the physically identical secondary coils via the magnetic core 76; Paragraph [0060] Line 1-5; In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; the receiving coil (secondary coil) is in electrical connections for outputting the output signal).


Regarding claim 13, Schillinger teaches a displacement sensor, wherein 
the housing [64] (Protective compound 64 as the housing as it houses the sensor) is formed by an injection molding compound which lies against the functional core [76] and envelops the latter (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  ).

Regarding claim 15, Schillinger teaches a method, 
further comprising overmolding the functional core [76] at least partially with a protective compound [64] to form the housing [64] (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; the functional core (76) overmolding at least partially with a protective compound [64] to form the housing [64]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger ‘395 A1 in view of BEHRENS DIRK et al. (Herein after “BEHRENS”) in the European Patent Application Number EP 2149784 A1.

Regarding claim 5, Schillinger fails to teach a displacement sensor, wherein the functional core comprises an amorphous, magnetostriction-free, alloy.
BEHRENS teaches a magnetic displacement sensor system (Description Line 1), 
wherein the functional core [8 or 10] comprises an amorphous, magnetostriction-free, alloy (Fig. 1 shows a displacement sensor system with a sensor 2 and a magnet 4, which is a permanent magnet. The sensor 2 has a core 6. This core 6 is in the form of a rectangular frame having two straight core sections 8 and 10 aligned parallel to one another. Accordingly, the core 6 encloses an open space 16. The core 6, as well as in the FIGS. 6 and 8th shown cores 6 'and the core 6 "in Fig. 10, may consist of an amorphous, nanocrystalline and / or crystalline ferromagnetic material; Description Line 120-126). The purpose of doing so is to provide a higher efficiency, to achieve significantly better linear behavior and to provide an improved electromagnetic compatibility with respect to other electronic components or devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of BEHRENS, because BEHRENS teaches to include the functional core having an amorphous, magnetostriction-free, alloy provides a higher efficiency, achieves significantly better linear behavior and provides an improved electromagnetic compatibility with respect to other electronic components or devices (Description Line 43-48).

Regarding claim 6, Schillinger fails to teach a displacement sensor, wherein the return core contains or is composed of a crystalline alloy.
BEHRENS teaches a magnetic displacement sensor system (Description Line 1), 
wherein the return core [8 or 10] contains or is composed of a crystalline alloy (Fig. 1 shows a displacement sensor system with a sensor 2 and a magnet 4, which is a permanent magnet. The sensor 2 has a core 6. This core 6 is in the form of a rectangular frame having two straight core sections 8 and 10 aligned parallel to one another. Accordingly, the core 6 encloses an open space 16. The core 6, as well as in the FIGS. 6 and 8th shown cores 6 'and the core 6 "in Fig. 10, may consist of an amorphous, nanocrystalline and / or crystalline ferromagnetic material; Description Line 120-126). The purpose of doing so is to provide a higher efficiency, to achieve significantly better linear behavior and to provide an improved electromagnetic compatibility with respect to other electronic components or devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of BEHRENS, because BEHRENS teaches to include the return core having a crystalline alloy provides a higher efficiency, achieves significantly better linear behavior and provides an improved electromagnetic compatibility with respect to other electronic components or devices (Description Line 43-48).

Regarding claim 14, Schillinger fails to teach a displacement sensor, wherein the functional core comprises an amorphous, magnetostriction-free, alloy.
BEHRENS teaches a magnetic displacement sensor system (Description Line 1), 
wherein the functional core [8 or 10] comprises an amorphous, magnetostriction-free, alloy (Fig. 1 shows a displacement sensor system with a sensor 2 and a magnet 4, which is Description Line 120-126). The purpose of doing so is to provide a higher efficiency, to achieve significantly better linear behavior and to provide an improved electromagnetic compatibility with respect to other electronic components or devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of BEHRENS, because BEHRENS teaches to include the functional core having an amorphous, magnetostriction-free, alloy provides a higher efficiency, achieves significantly better linear behavior and provides an improved electromagnetic compatibility with respect to other electronic components or devices (Description Line 43-48).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Carr, Jr.; Walter J. et al. (US 4717873 A) discloses, “Magnetic Displacement Transducer System Having A Magnet That Is Movable In A Tube Whose Interior Is Exposed To A Fluid And Having At Least One Magnetometer Outside The Tube-FIG. 1, which illustrates a magnetic displacement transducer 20 having a permanent magnet 22 and a magnet-position  a return core, wherein the return core is designed to shield the functional core from an external electromagnetic field, and wherein the receiver device has a housing with a cavity in which the return core is arranged”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866